Citation Nr: 0602586	
Decision Date: 01/30/06    Archive Date: 02/07/06

DOCKET NO.  97-20 539A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 
percent for postoperative residuals of a torn rotator cuff, 
left shoulder, from November 1, 1996 to February 1, 2005.

2.  Entitlement to an initial evaluation in excess of 30 
percent for postoperative residuals of a torn rotator cuff, 
left shoulder, on and after February 1, 2005.


REPRESENTATION

Appellant represented by:	The American Legion


INTRODUCTION

The appellant served on active duty from February 1943 to 
December 1945 and from August 1952 to November 1952.

This case comes before the Board of Veterans' Appeals (the 
Board) from a December 1996 rating decision of the Nashville, 
Tennessee, Department of Veterans Affairs (VA) Regional 
Office (RO).  The Board addressed the issues involved in this 
case in an April 2001 decision that was vacated by a 
September 2002 Order of the United States Court of Appeals 
for Veterans Claims (Court). By a November 2003 decision, the 
Board again addressed the issues involved in the case. The 
Court, by a July 2004 Order, vacated a portion of that 
decision and remanded the case for further administrative 
adjudication.  The case is, therefore, again before the Board 
for appellate action.

In the Joint Motion granted by the Court's July 2004 Order, 
it was noted that VA must address the unadjudicated claims of 
service connection for April 1995 left hand and wrist 
injuries.  The RO has not addressed these claims, which are 
referred to the RO for appropriate action.  The Board does 
not have jurisdiction to address these claims prior to the 
RO's initial adjudication.

In September 2004 the veteran raised claims for entitlement 
to service connection for gastroesophageal reflux disease 
(GERD) and erosive esophagitis as secondary to treatment for 
his left shoulder disorder.  This matter is referred to the 
RO for further consideration. 

In a November 2004 decision, the Board denied the claim of 
entitlement to an initial evaluation in excess of 10 percent 
for torn rotator cuff, left shoulder, between May 10, 1995 
and September 8, 1996.  The Board also denied entitlement to 
a separate evaluation for arthritis of the acromioclavicular 
joint and impingement syndrome.  The claim of entitlement to 
an initial evaluation in excess of 20 percent for 
postoperative residuals of a torn rotator cuff, left 
shoulder, from November 1, 1996, was remanded for further 
development. 

While the matter was in remand status, the RO in a July 2005 
rating granted a temporary 100 percent rating from October 7. 
2004 to February 1, 2005 with a 20 percent rating assigned 
effective February 1, 2005.  The RO in a September 2005 
rating then granted an increased rating to 30 percent 
disabling for a torn rotator cuff, left shoulder, effective 
February 1, 2005.  Generally, a veteran is presumed to be 
seeking the maximum benefit allowed by law and regulation and 
a claim remains in controversy where less than the maximum 
available benefit is awarded.  AB v. Brown, 6 Vet. App. 35 
(1993).  Therefore, the issues have been characterized in the 
issue portion of the decision to reflect the increased rating 
issues remaining on appeal.

This matter is now returned to the Board for further 
consideration. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

In the present case, the veteran is seeking an increased 
rating for his service-connected left shoulder disability.  
In October 2005, the Board received correspondence from the 
veteran indicating "New Evidence" that he was seen 
continually for pain at the VA Medical Center (VAMC) in 
Memphis, Tennessee.  The veteran noted that he would be 
receiving left shoulder surgery "ASAP" for pain reduction.  
He contended that X-rays of the left shoulder would show that 
bones were missing and the shoulder was unhinged, possibly 
justifying a new rating of 60 percent.  Additional medical 
evidence was received in November 2005.  

In this regard, the record reflects that the aforementioned 
evidence in support of the appellant's claim was associated 
with the claims folder after the issuance of the last 
supplemental statement of the case.  Any pertinent evidence 
that is accepted by the Board must be referred to the RO for 
review and preparation of a supplemental statement of the 
case, unless this procedural right is waived by the 
appellant.  See 38 C.F.R. § 20.1304(c) (2005).  The 
additional evidence in this case appears to have been 
received without waiver of the appellant's right to have that 
evidence initially considered by the RO.

Further, the records of ongoing VA treatment identified by 
the veteran are constructively before the VA.  Inasmuch as 
the Board is on notice of medical treatment records pertinent 
to the claim, reasonable efforts to obtain the records must 
be undertaken prior appellate review.  See 38 U.S.C.A. 
§ 5103A(b) (West 2002 & Supp. 2005).  

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED for the following development:

1.  The VA should contact the veteran and 
request that he provide information as to 
the dates of any treatment received for 
his service-connected left shoulder 
disability since February 2005, and to 
furnish signed authorizations for the 
release to the VA of private medical 
records in connection with each non-VA 
source he identifies.  Copies of the 
medical records (not already in the 
claims folder) from all sources should be 
requested.  All records obtained should 
be added to the claims folder.  If 
requests for any private treatment 
records are not successful, VA should 
inform the appellant of the nonresponse 
so that he will have an opportunity to 
obtain and submit the records himself, in 
keeping with his responsibility to submit 
evidence in support of his claim.  38 
C.F.R § 3.159 (2005).

2.  The RO must re-adjudicate the claim 
based on the entire record to include the 
additional evidence submitted by the 
appellant after the September 2005 
supplemental statement of the case was 
issued.  If the claim is not resolved to 
the satisfaction of the appellant, he and 
his representative should be provided a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The appellant need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 


